NOT DESIGNATED FOR PUBLICATION

                                            No. 124,721

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                 In the Matter of the Marriage of

                                           KELLI MARTIN,
                                             Appellee,

                                                  and

                                          MARK MARTIN,
                                           Appellant.


                                  MEMORANDUM OPINION

       Appeal from Labette District Court; FRED W. JOHNSON JR., judge. Opinion filed September 9,
2022. Reversed and remanded with directions.


       Robert E. Myers and Amy M. Ross, of Columbus, for appellant.


       Seth A. Jones, of Hines and Jones, LLC, of Erie, for appellee.


Before GARDNER, P.J., MALONE and CLINE, JJ.


       PER CURIAM: This appeal arises from a divorce proceeding and involves payment
of the couple's credit card debts. The district court ordered Kelli Martin to pay certain
debts while the divorce was pending and in the final decree. Kelli did not comply with
these orders, causing Mark Martin to file two motions for contempt for her violation of
the temporary orders and another motion to enforce her payment obligations under the
final decree. Mark testified he paid these debts to preserve his credit rating. He sought a
judgment against Kelli to reimburse him for these payments and his attorney fees and



                                                   1
asked the court to hold Kelli in contempt. The district court characterized Mark's
payments as a "gift" and denied his motion.


       We find the district court lacked jurisdiction to modify the distribution of debt
under its final property division order. We also find the court's decision on Mark's motion
for contempt confusing and inconsistent with its findings on that issue. We reverse the
district court's order and remand the matter with directions to determine the amount of
the judgment the district court should enter for Mark against Kelli and for reconsideration
of Mark's motions to hold Kelli in contempt.


                                           FACTS

       In October 2019, Kelli petitioned for divorce from her husband Mark in Labette
County District Court. Along with the petition, she moved for ex parte orders seeking a
temporary division of the couple's property and debts. The district court issued a
temporary order two days later, dividing the property and debts as Kelli requested. The
court held Kelli responsible for making payments on the "4-Runner," Sears credit card,
and Sam's credit card. Kelli later moved for temporary and permanent spousal
maintenance, to which Mark objected.


       In April 2020, Mark moved to hold Kelli in contempt for failing to make payments
on the Sears and Sam's cards as ordered. He claimed he was forced to make the payments
himself to avoid damage to his credit score and sought sanctions to include costs and
attorney fees. A month later, he filed an amended affidavit alleging that Kelli had also
failed to make the payments on the Toyota.


       In July 2020, the district court ordered Kelli to appear and show cause why she
should not be punished for contempt of court. Mark's contempt motion and Kelli's motion
for maintenance were set for hearing along with the final divorce hearing. The transcript


                                              2
of this hearing is not in the record nor does the record include any details about the
disposition of Mark's contempt motion.


       The district court issued a divorce decree on August 6, 2020, but took all other
issues under advisement.


       In November 2020, Mark filed a second amended affidavit of contempt, alleging
that Kelli was still refusing to make payments on the Sears and Sam's credit cards. Mark
alleged he had made all the monthly payments on these cards since the final hearing in
July, again to avoid negative implications on his credit score. The district court ordered
Kelli to appear on March 1, 2021, and show cause as to why she should not be held in
contempt. The case was also set for a review at this same time. The record does not
reflect whether this review or hearing occurred, or the results of either.


       On April 14, 2021, the district court issued a memorandum decree of divorce
containing a final division of property. This decree stated:


                "[Kelli] is solely responsible for payment of the following debts and obligations,
       will defend [Mark] from these claims and liabilities, and will reimburse [Mark] for any
       and all expenses incurred either directly or indirectly, including a reasonable attorney's
       fee, if [Kelli] fails to pay these debts:
       "Debt on Toyota (4Runner) approximately $47,222.00
       "Sam's Club Card
       "Barclay Card approximately $25,358.00."


       It also provided:


                "[Mark] is solely responsible for payment of the following debts and obligations,
       will defend [Kelli] from these claims and liabilities, and will reimburse [Kelli] for any




                                                    3
        and all expenses incurred either directly or indirectly, including a reasonable attorney's
        fee, if [Mark] fails to pay these debts:
                ....
                "Sears Card $2,562.00."


        The district court ordered Mark to pay Kelli $5,000 within six months as
equalization, and neither spouse was granted spousal maintenance.


        Three months later, Mark moved to offset the $5,000 he was ordered to pay Kelli
against the credit card payments he had continued to pay due to Kelli's perpetual
nonpayment. Mark alleged that he had made payments on the Sears and Sam's cards, and
he had also paid off much of the Barclay card debt assigned to Kelli in the final divorce
decree. Again, Mark claimed he made these payments because of the negative effect of
Kelli's nonpayment on his credit score.


        At the hearing on this motion, Mark testified he made payments on the Sam's and
Sears cards "the whole time" the divorce was pending. He testified Kelli was paying on
the Barclay card at one point, but then she stopped. No one was assigned responsibility
for the Barclay card debt while the divorce was pending, but the district court assigned it
to Kelli in the final decree. Mark started receiving aggressive collection calls from the
Barclay card creditor, telling him he was the primary cardholder and needed to pay the
debt regardless of any court order. He testified Kelli told "the Barclay lady that she would
give them a dollar a month, she didn't care about [his] credit." He said before the divorce
his credit score was in the 800s, but because of Kelli's nonpayment it dropped to the
500s.


        Mark testified he paid $2,562 on the Sears card "while the case was pending" and
$9,742 on the Sears card "afterwards." He explained the $2,562 he was ordered to pay on
the Sears card in the final decree represented the amount he paid while the divorce was



                                                     4
pending, but the total debt had been $12,304, which he paid off after the final decree. He
testified he paid $2,364.38 on the Sam's card and $13,750 on the Barclay's card. Mark
said he had to pull money out of his 401(k) twice to make these payments. The first time
he dipped into it, he paid off both the Sam's and Sears cards. When it became apparent
that Kelli was not going to make payments on the Barclay's card, he pulled money out of
it again to settle that debt with the creditor.


       Mark asked the district court to reduce the $25,856 he paid on Kelli's obligations
to a judgment. This included the $9,742 he paid on the Sears card, the $2,364.38 he paid
on the Sam's card, and the $13,750 he paid on the Barclay's card. He asked the court to
offset the $5,000 equalization payment he owed to Kelli against this amount, for a
corrected judgment of $20,856 against her. He also claimed he would suffer taxable
consequences for the forgiven Barclay card debt. Although he did not provide an amount
for this loss, he asked the court to include this loss in the judgment against Kelli or
reserve the issue for later determination. Last, he asked the court to find Kelli in contempt
for her failure to make the payments as ordered in both the temporary orders and final
decree. He requested sanctions for her contempt, to include $1,500 in attorney fees.


       Kelli admitted she did not make any payments on the Sears and Sam's cards as
ordered while the divorce was pending, nor did she make any payments on the Sears,
Sam's, or Barclay cards after the final divorce decree. She testified she worked two jobs,
but still could not afford the payments. She claimed she had suffered financial hardship
because she missed several weeks of work for a surgery and again after she contracted
COVID-19, and she was paying off hospital bills from her surgery. Kelli argued a finding
of contempt was not warranted because she simply could not afford to make the
payments and had not willfully failed to pay.


       The district court granted Mark an offset of $5,000 against his equalization
payment under the final decree but refused to enter a judgment against Kelli or find her in


                                                  5
contempt. It instead found Mark's payments on the cards were a "gift." The court
explained that it understood there was "$25,000.00 [Mark] paid on debts that [Kelli] was
supposed to pay under the order of the Court," but "the reality of it is [Mark] volunteered
to make those payments."


       The district court refused to find Kelli in indirect contempt but cautioned her that
"[i]f you don't pay your 4Runner debt the way you are supposed to and they have to come
back in again, I'm going to grant the attorney fees. I'm going to grant all the attorney fees.
So be aware that I'm done with this."


       Mark timely appealed.


                                         ANALYSIS

The district court erred in finding Mark's payments were a gift.

       On appeal, Mark first argues the district court's finding that his payments were a
gift modified the division of debts laid out in the final divorce decree. He claims the
district court lacked jurisdiction to modify the decree since no timely motion to alter or
amend the judgment was filed. Kelli contends the district court did not modify the
divorce decree since it did not characterize its finding as a modification.


       After entering a decree which determines a division of property, a district court
has no continuing jurisdiction and no power to modify the property division. Drummond
v. Drummond, 209 Kan. 86, 90-91, 495 P.2d 994 (1972). Once the decree has become
final and the time for appeal has lapsed, a court's jurisdiction is limited to enforcement or
clarification of the terms pertaining to division of the marital estate. In re Marriage of
Nelson, No. 102,574, 2010 WL 4977112, at *3 (Kan. App. 2010) (unpublished opinion).




                                              6
See K.S.A. 2021 Supp. 60-259; but see also K.S.A. 2021 Supp. 60-260 (providing limited
grounds for relief from a final judgment outside that time frame).


       As another panel of this court recently noted: "The line between prohibited
modification and permitted enforcement of a divorce decree is not always clear." In re
Marriage of Miller, No. 123,003, 2021 WL 1936062, at *2 (Kan. App. 2021)
(unpublished opinion), rev. denied 314 Kan. 855 (2022). In that case, Kristopher and
Christina's divorce decree divided the couple's consolidated credit card debt between
them. Christina failed to pay on her portion of the debt for over eight years. Kristopher
paid both his and Christina's portion of the debt, including the interest that had accrued
on both portions. Kristopher later moved the district court to order Christina to reimburse
him for having paid her portion of the debt, with interest. The district court granted
Kristopher's motion and awarded him the requested interest.


       On appeal, a panel of this court upheld the district court's order, finding the district
court had merely enforced the existing divorce decree rather than modify it. In reaching
this conclusion, the panel focused on the fact that the district court did not disturb the
overall debt distribution under the decree. Because the district court chose to assign the
respective interest on the debt to each party based on the proportion of the debt the party
was originally responsible for—keeping the original designated percentage of marital
debt undisturbed—its actions were not a modification. In re Marriage of Miller, 2021
WL 1936062, at *2-3.


       Here, in contrast, the district court effectively altered the debt distribution under
the final divorce decree. Under the final decree, the court ordered Kelli to pay all the debt
on the Barclay card, which was around $25,000, as well as the debt on the Sam's card.
Mark testified that he settled and paid off the Barclay debt and he also paid off the Sam's
card debt. By finding these payments were a gift and not requiring Kelli to reimburse
Mark (as the final decree ordered her to do), the district court significantly altered the


                                              7
division of debts under the divorce decree, effectively shifting this debt to Mark. As a
result, this action was a modification of the decree, which the court had no jurisdiction to
make.


        Mark also claims on appeal that the district court erred in not entering a judgment
against Kelli for the payments he made on her assigned debts. The language of the final
divorce decree required Kelli to reimburse Mark "for any and all expenses incurred either
directly or indirectly" if she failed to pay the debts on the Sam's card and the Barclay
card. We find the court erred in not enforcing its prior order and not entering judgment
against Kelli for Mark's payments on the Barclay and Sam's cards.


        Unfortunately, we cannot address the amount of the judgment to which Mark is
entitled based on the record before us. The final decree apparently did not address
payment of the balance of the Sears card (which Mark testified was $9,742), nor does the
record reflect how or whether the court adjudicated Mark's two motions for contempt for
Kelli's nonpayment of the credit card debt while the divorce was pending. The final
decree also does not state whether the court considered Mark's payment of these debts
while the divorce was pending in its division of property. For these reasons, we reverse
the district court's order and remand the matter with directions to determine the amount
of judgment that should be entered for Mark against Kelli.


The district court's findings on the contempt issue were confusing and incomplete.

        Mark also appeals the district court's decision not to find Kelli in contempt of
court for nonpayment of the debts she was ordered to pay. We review this decision de
novo. In re M.R., 272 Kan. 1335, 1342, 38 P.3d 694 (2002).


        The procedure governing indirect contempt is found in K.S.A. 2021 Supp. 20-
1204a, which is strictly construed against the moving party. Alpha Med. Clinic v.


                                              8
Anderson, 280 Kan. 903, 926-27, 128 P.3d 364 (2006). Indirect contempt may be either
criminal or civil. Civil contempt is failing to do something the court has ordered for the
benefit of another party to the proceeding, and civil contempt proceedings are remedial.
A party should not be punished for contempt for disobeying a court order if the order is
capable of construction consistent with innocence. 280 Kan. at 927. Further, whether a
particular act or omission is contemptuous depends on the nature of the act or omission as
well as all surrounding circumstances, including the intent and good faith of the party
charged with contempt. In re Marriage of Brotherton, 30 Kan. App. 2d 1298, 1302, 59
P.3d 1025 (2002).


       Mark points out Kelli admitted she did not make the payments she was ordered to
make under both the temporary orders and final decree. Kelli, in response, argues she
provided sufficient excuses for her nonpayment to support the district court's ruling.


       The district court's order does not explain why it did not find Kelli in contempt,
nor can we determine whether this finding turns on its finding that Mark's payments of
Kelli's assigned debts were a gift. The court found Kelli "failed and/or refused" to make
the ordered payments and that she refused "to comply with the Order of the Court."
While it could have excused her nonpayment and noncompliance based on her testimony
at the hearing, it did not address that testimony or make any such findings in its order.
And we find its determination that Mark's payments were a gift to be in error.


       Because the district court's findings are confusing and incomplete and could have
depended on an erroneous determination, we reverse its decision not to find Kelli in
contempt and remand with directions to reconsider its ruling on the contempt issue.


       Reversed and remanded with directions.




                                             9